Exhibit 10.1

HICKORYTECH CORPORATION
LONG-TERM EXECUTIVE INCENTIVE PROGRAM
(Amended and Restated January 1, 2010)




HickoryTech Corporation, a Minnesota corporation (the “Company”), has
established, effective January 1, 2005, the HickoryTech Corporation Long-Term
Executive Incentive Program (the “Program”).


Shares issued under this Program are granted under the 1993 Stock Award Plan,
which was authorized by shareholders in 1993 and amended by shareholders in
2000.


1. Purpose


This Long-Term Executive Incentive Program is designed to drive shareholder
value through alignment of executive pay with corporate strategic goals and to
ensure alignment between executive actions and HickoryTech’s long-term strategic
plan.


2. Definitions


As used in this Program, the following terms are defined as indicated unless the
context clearly requires a different meaning.


a.  
Retirement: Termination for any reason (other than death or permanent and total
disability) after attaining age 55 with ten years of service or after attaining
age 62, irrespective of service.



b.  
Participant:  An executive of the Company who has been selected to participate
in the Program.



3. Gender


Except where otherwise indicated by the context, any masculine terminology when
used in this document shall also include the feminine gender.


4. Summary of Program


a.  
Eligible Participants:  Executives who, by virtue of their position, exert a
significant impact on the Company’s performance are eligible to participate in
this Program.  Participation is at the recommendation of the President/CEO, with
the approval of the Compensation Committee.



 
Eligible Participants whose employment begins after the start of a Program
Period will be eligible for a prorated award based on the date of hire or
promotion to such position.



b.  
Program Period:  This Program provides for restricted shares to be granted to
eligible Participants if pre-established strategic objectives are
achieved.  These strategic objectives are to be achieved over a two or three
year performance period.  If the objectives are not obtained, no award will be
granted.



 
1

--------------------------------------------------------------------------------

 
 
This Program will have overlapping performance periods of two or three
years.  The Compensation Committee will recommend, for Board approval, the
number of years in each Program Period in advance of the Program Period
beginning.  The overlapping performance periods provide for multiple two or
three year Programs to run concurrently.



c.  
Performance Objectives:  Performance Objectives will be established prior to the
beginning of each Program Period.  The objectives will support the Company’s
long-term strategic plan and will be recommended for Board approval by the
Compensation Committee.  Each Performance Objective will be assigned a
weighting.



d.  
Award Determination:  The Award under this Program will be determined at the end
of the Program Period, based on the level of achievement of each objective,
using linear interpolation between the performance levels of Threshold, Target
and Maximum.  The Threshold is 75% performance achievement, the Target is 100%
performance achievement, and the Maximum is 125% performance achievement.



 
No Award will be provided for performance less than 75% of an objective.  There
will be a cap or maximum of 125% for each Performance Objective.



 
The results of each performance measure will be determined separately and the
resulting award will be aggregated into a total award.



e.  
Disposition and Vesting of Awards:  Awards granted under this Program will be
granted in restricted shares of HickoryTech Stock.  One-half of the restricted
shares will vest 30 days after grant, and the remaining one-half will vest on
the first anniversary of grant.



 
Award grants will be made in shares of restricted stock as soon as practicable
following the end of the Program Period, but no later than March 15 of the year
following the close of the Program Period.  Unvested restricted shares will be
held by the Company until vested.  Once vested, all restrictions will lapse.



 
A review of the Award payouts will be made by the Compensation Committee.  The
Committee will have the discretion to review and adjust award payouts, if deemed
appropriate.



f.  
Restrictions:  All certificates for restricted shares issued under the Program
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Program or the rules, regulations and
other requirements of the Securities and Exchange Commission and any applicable
federal or state laws.  The Committee may cause a legend or legends to be placed
on any such certificate to make appropriate reference to such
restrictions.  HickoryTech shall retain possession of all certificates for
restricted shares until the restrictions lapse.

 
 
2

--------------------------------------------------------------------------------

 
 
g.  
Program Period Award Opportunity:  An at-target range of the potential award
that can be earned under each Program Period will be established for each
Participant, based on their position prior to the beginning of the Program
Period.  The at-target potential value of the award will be converted into a
share value by dividing the at-target dollar award value by the share price at
the end of the Program Period. All awards earned under the Program are paid in
restricted shares of HickoryTech stock.



5. Restricted Share Dividends and Voting Rights


Dividends will be paid to the Participant on the restricted shares once they are
granted.  Dividends will be paid to the Participant as if they had full
ownership of the shares for both vested and unvested restricted
shares.  Participants will also have the right to vote both vested and unvested
restricted shares.


6. Effect of a Participant’s Death, Retirement or Disability


Upon death, retirement or permanent and total disability of a Participant, all
unvested shares that have been granted will immediately vest.  They will be paid
out within 90 days of retirement, or death, or receipt of the required
documentation in the event of total disability.


Additionally, if the Participant was a participant in Program Periods that have
been initiated, but not yet completed at the time of their retirement, death or
disability, and if the Participant has been in the Program Period for at least
one year following the Program Period’s initiation, the Participant will remain
eligible for a prorated portion of any payouts earned under such Program Period
based on achievement of the pre-established Performance Objectives at the close
of the Program Period.  Any award earned will be prorated based on the portion
of time the Participant was active in the Program Period.  (For example, if the
Participant retired, died or became disabled in the second year of a three year
Program Period, they would receive 2/3 of any Award earned through achievement
of the pre-established Performance Objectives.) If the Participant has been in
the Program Period for less than one year following the Program Period’s
initiation at the time of their retirement, death or disability, the Board has
the sole discretion to grant a prorated payout earned under the Program Period
to such Participant under the Plan.


Any shares granted to a Participant who had partial participation in the Program
Period through retirement, death or disability, will be immediately vested upon
grant.


A deceased Participant’s granted but unvested restricted shares will be paid to
the Participant’s designated beneficiary.  A Participant may, by written notice
to the Company in the form of Attachment B, designate a beneficiary to receive
any payments made after the Participant’s death.  The Participant may select as
his beneficiary any person or entity, including a trust.  The Participant may
designate multiple, successive or contingent beneficiaries and may change his
designation at any time.  If a Participant dies without having any valid
beneficiary designation in effect, his estate shall be the beneficiary.
 
 
3

--------------------------------------------------------------------------------

 
7. Effect of Other Termination of Employment


If a Participant’s employment with the Company is terminated for any reason
other than his death, retirement or permanent and total disability, such
Participant’s participation in the Program immediately ceases and he would lose
eligibility for payouts under the Program.  Any shares vested at the time of
termination will be paid out to the Participant no later than 90 days following
such termination.  All unvested shares will be forfeited.


8. Payment in the Event of a Change of Control of the Company


In the case of a Change of Control of the Company and a payment being due, as
described in the Participant’s Change of Control Agreement:


a)  
All unvested shares will become immediately vested.



b)  
Any restricted stock awards which are payable based on achievement of
Performance Objectives through the year in which payment under the Change of
Control Agreement becomes due will be paid and fully vested immediately upon the
audited close of the fiscal year financials, but in no case later than March 15
of the year following when payment becomes due.



c)  
Awards that are not earned under this Program based on results at the close of
the fiscal year in which the payment becomes due under the Change of Control
Agreement becomes due will not be payable.



 
The Provisions of this Section 8 shall take precedence over all other provisions
of this Program.



9. Tax Withholding


All payments and distributions shall be subject to applicable withholding
requirements.  Participants receiving shares under the Program must pay the
Company, in cash, an amount sufficient to cover any required withholding taxes.


In lieu of cash, the Compensation Committee may permit a Participant to cover
withholding obligations through a reduction in the number of shares delivered to
such Participant.  The use of stock to satisfy withholding obligations is
subject to certain restrictions if the Participant is an officer of the Company
or holder of at least ten percent of the Company’s stock.


10. Administration of the Program


This Program will be administered by the Compensation Committee of the Board of
Directors, which consists of outside directors, appointed by and accountable to
the Board and whose members are not eligible for awards under the Program.  The
Committee has full authority to, among other things, (i) interpret and
administer the Program; (ii) establish rules and regulations appropriate for
proper administration of the Program; (iii) select participants and make awards;
(iv) establish the terms and conditions of awards, and; (v) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Program.  Unless otherwise expressly
provided in the Program, all designations, determinations, interpretations and
other decisions under or with respect to the Program or any award shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon any Participant and any holder or
beneficiary of any award. The Committee may establish rules and regulations from
time to time that are not inconsistent with the provisions of this Program.


 
4

--------------------------------------------------------------------------------

 
11. Board Approval


Awards earned under this Program are payable only with the approval of the Board
of Directors.  In the event of a Change of Control, as defined in the
Participant’s Change of Control Agreement, and to the extent provided in Section
8(a); awards will be payable without the Board of Directors’ approval required.


12. Amendment and Termination


The Board of Directors may amend this Program in any respect at any time and may
terminate the Program in whole or in part at any time, subject to the following.


a.  
Performance Objectives may not be altered, amended, suspended or discontinued
during any Program Period with respect to that Program Period without the
recommendation of the Compensation Committee.



b.  
Amendment or termination of the Program may not adversely affect the value of
any earned Awards under this Program.



13. Denial of Award Payout


Any Participant who voluntarily terminates employment or who is involuntarily
discharged for any reason whatsoever prior to the last day of a Program Period
will not be entitled to any Award for the Program Period unless such exception
is approved by the Committee.  In the event of a Change of Control in the
Company, Section 8 will apply.


14. Status of Participant’s Claims


This Program does not create any lien on or security interest in any property of
the Company, and no person may assert any rights under the Program superior to
the rights of an unsecured general creditor of the Company.


15. Non-alienability


Rights under this Program are not subject to voluntary or involuntary assignment
or alienation.  Any attempted assignment or alienation will be disregarded by
the Company.


 
5

--------------------------------------------------------------------------------

 
 
16. Severability


If any provision of this Program is determined to be invalid or illegal, the
remaining provisions shall be effective and shall be interpreted as if the
invalid or illegal provision did not exist, unless the continuance of the
Program in such circumstances would defeat its purpose.


17. Employment Rights


Nothing in the Program shall confer upon any Participant the right to continue
in the employment of the Company or any subsidiary or affect any right, which
the Company or any subsidiary may have to terminate the employment of the
Participant with or without cause.


18. Headings


All headings in this document are for reference only and are not to be utilized
to construe its terms.


19. Governing Law


This Program is governed in all respects by the internal law, not the law of
conflicts, of the State of Minnesota.  The State of Minnesota will govern all
questions concerning the Program.

 
6

--------------------------------------------------------------------------------

 
